Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 26, 2015

The Court of Appeals hereby passes the following order:

A15A1208. HOMER WEDLOWE v. AMERICAN EXPRESS CENTURION
    BANK.

      American Express Centurion Bank filed a complaint on account and contract
against Homer Wedlowe. After an adverse ruling, Eric Wedlowe, Homer Wedlowe’s
son and purported attorney in fact, filed a notice of appeal to this Court. We lack
jurisdiction.
      Under OCGA § 15-19-51 (a) (1), it is unlawful for any person other than a duly
licensed attorney at law to “practice or appear as an attorney at law for any person
other than himself in any court of this state or before any judicial body.” While a
litigant may represent himself without counsel, he may not be represented by
someone unauthorized to practice law. See Eckles v. Atlanta Technology Group, 267
Ga. 801 (485 SE2d 22) (1997). Accordingly, only a duly licensed attorney may file
a notice of appeal to this Court on behalf of an individual who does not appear pro
se. See Congress Re-Insurance Corp. v. Archer-Western Contractors, 226 Ga. App.
829 (487 SE2d 679) (1997). Nothing in the record suggests that Eric Wedlowe is
authorized to practice law in this State. Accordingly, the notice of appeal he filed on
behalf of Homer Wedlowe is null and void.
      Moreover, under OCGA § 5-6-35 (a) (6), appeals in all actions for damages in
which the judgment is $10,000 or less must comply with the discretionary appeal
procedures. Because this suit is an action for damages and the judgment entered was
less than $10,000, a discretionary application was required. See Jennings v. Moss,
253 Ga. App. 357 (509 SE2d 655) (1998). Thus, even if his notice of appeal was
valid, Wedlowe’s failure to follow discretionary appeal procedures would deprive this
Court of jurisdiction over this appeal.    Accordingly, this appeal is hereby
DISMISSED.

                                   Court of Appeals of the State of Georgia
                                                                        03/26/2015
                                          Clerk’s Office, Atlanta,____________________
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.